Appeal by plaintiffs from an order of the Supreme Court, New York County (Stanley Parness, J.), entered January 12, 1983, dismissed, without costs, as superseded by the order granting reargument entered April 13, 1983. 11 Order of the Supreme Court, New York County (Stanley Parness, J.), entered April 13, 1983, modified, on the law and the facts, only to the extent that all discovery proceedings required by the parties herein shall be completed within 30 days from the entry of the order herein and otherwise affirmed, without costs. It This malpractice action was commenced almost nine years ago. Both parties have taken a cavalier attitude with respect to prior orders requiring discovery and have been dragging their feet with respect thereto. Ultimately, plaintiffs moved for the imposition of sanctions and to require defendants to submit to deposition. Defendants cross-moved to dismiss for failure of the plaintiffs to submit medical reports and hospital authorizations, to furnish a tape of a telephone conversation and to require plaintiff Marianne Chapman to submit to physical examination, all required by a prior Part 8A Conference Part order. The motion and cross motion were disposed of by the fixing of a time schedule for compliance with the discovery items deemed appropriate by Special Term. Thereafter, plaintiffs moved to reargue. Since the schedule fixed by Special Term had been rendered ineffective by the motion to reargue, it modified to the extent only of fixing a new schedule. Plaintiffs appeal both from the original order and the order on reargument. 11 Since the original order of January 12, 1983 has been superseded by the order on reargument, we dismiss the appeal from that order. 11 We are of the opinion that Special Term’s treatment of the matters before it was correct. However, the time consumed in taking the appeal has again made impossible compliance with the order of April 13, 1983. Accordingly, we modify to the extent only of requiring that all discovery in this case be completed within 30 days after the entry of the order herein. In the event that either side shall fail to comply with the order of Special Term within the time herein fixed, a motion or motions may be made for the imposition of appropriate sanctions. Concur — Ross, J. P., Asch, Bloom, Fein and Alexander, JJ.